UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4530



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES JUNIOR LOVE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-22)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Junior Love pled guilty, pursuant to a written

plea    agreement,   to     one   count   of   possession   with   intent   to

distribute crack cocaine, 21 U.S.C. § 841(a)(1) (2000), and one

count of being a felon in possession of a firearm, 18 U.S.C.

§ 922(g) (2000), and was sentenced to 192 months of imprisonment on

the drug count and 120 months on the firearms count, to run

concurrently.        Love    appeals,     claiming   that   the    sentencing

enhancement he received for being a career offender, see U.S.

States Sentencing Guidelines Manual § 4B1.1 (2003), violates the

Supreme Court’s decisions in Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 125 S. Ct. 738 (2005).

            Love’s claim is foreclosed by this court’s decision in

United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005), in

which we held that a defendant’s Sixth Amendment right to trial by

a jury is not violated by the district court’s reliance on his

prior convictions for purposes of sentencing as a career offender.

See also United States v. Cheek, 415 F.3d 349, 350 (4th Cir. 2005)

(holding similarly in the context of the Armed Career Criminal

Act).

            Accordingly, we affirm Love’s sentence. We dispense with

oral argument because the facts and legal contentions are




                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                          AFFIRMED




                              - 3 -